United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                              Nos. 06-1511/2451
                                ___________

Alan R. Vaughn,                        *
                                       *
             Appellant,                *
                                       *
       v.                              *   Appeals from the United States
                                       *   District Court for the
Richard Swatek; Curtis D. Foss; Myron *    District of Minnesota.
Choquette, VFW Post # 2948             *
Quartermaster; Merchants Bank, N.A.; *        [UNPUBLISHED]
Jennifer Hasbargen, Koochiching        *
County Attorney; Carol Clauson,        *
Koochiching County Court               *
Administrator; Charles H. Ledue,       *
Ninth Judicial District Court Judge;   *
Donald J. Aandal, Ninth Judicial       *
District Court Judge; Donna K. Dixon, *
Ninth Judicial District Court Judge;   *
John P. Smith, Ninth Judicial District *
Court Judge; Martha Grimes,            *
                                       *
             Appellees.                *

                                ___________

                           Submitted: September 28, 2006
                              Filed: October 10, 2006
                               ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       In this civil rights action brought by Alan Vaughn asserting defendants violated
his constitutional rights and participated in a broad conspiracy, Vaughn appeals the
district court’s1 adverse grant of summary judgment (No. 06-1511), and the court’s
subsequent order restricting Vaughn from filing future actions in the District of
Minnesota without prior court approval (No. 06-2451). Following careful review, we
affirm the grant of summary judgment, see Mettler v. Whitledge, 165 F.3d 1197,
1200, 1202 (8th Cir. 1999) (summary judgment standard of review), and we find no
abuse of discretion in the imposition of sanctions, see In re Tyler, 839 F.2d 1290,
1290-95 (8th Cir. 1988) (per curiam) (affirming district court’s decision to restrict
litigant’s future filings and endorsing its rationale that excessive litigation burdens
court resources and defendants, who have right to be free from harassing, abusive, and
meritless litigation). In both rulings, we agree with the thorough analysis provided by
the magistrate judge and adopted by the district court.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




       ¹The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                         -2-